DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bojan Popovic on 2/25/2021.

The application has been amended as follows: 
1. (Currently Amended) A biomedical apparatus for pumping blood of a human or an animal patient through a secondary intra- or extracorporeal blood circuit, comprising: 
a blood pump for pumping blood, 
an inlet duct connected to the blood pump, for being inserted into a patient's circulatory system, in order to guide blood of the patient to the blood pump, 
an outlet duct connected to the blood pump, for being inserted into the patient's circulatory system, in order to guide blood from the blood pump back to the patient's circulatory system, 
at least two measuring devices each with at least one pressure sensor for measuring pressure values in the patient's circulatory system, and 

wherein the controller comprises at least two different preset control algorithms for regulating the operating point of the blood pump based on the measured pressure values, and wherein the controller is configured to select one of these preset control algorithms for being applied in dependence on [[the]] a position of at least one pressure sensor of the at least two measuring devices 

13. (Currently Amended) The biomedical apparatus as claimed in claim 1, wherein the at least [[one]] two measuring devices comprises a send-unit and the controller comprises a receive-unit, for wirelessly transmitting a signal that reflects the measured pressure values from the at least one measuring device to the controller.

14. (Currently Amended) The biomedical apparatus as claimed in claim 1, wherein the at least [[one]] two measuring devices is adapted to transmit an identifier to the controller, the identifier reflecting the position of the at least one pressure sensor in the patient's circulatory system.

15. (Currently Amended) The biomedical apparatus as claimed in claim 14, wherein the controller is configured to select one of the preset control algorithms for being applied in dependence on the identifier transmitted by the at least [[one]] two measuring devices.

18. (Currently Amended) A method for operating a biomedical apparatus for pumping blood of a human or an animal patient through a secondary intra- or extracorporeal blood circuit, wherein the biomedical apparatus comprises a blood pump for pumping blood, an inlet duct connected to the blood two measuring devices each with at least one pressure sensor, the method comprising: 
measuring pressure values in the patient's circulatory system with at least one pressure sensor of the two measuring devices, and 
regulating an operating point of the blood pump based on the measured pressure values, 
wherein regulating the operating point of the blood pump comprises determining a position of the at least one pressure sensor in the patient's circulatory system, and selecting and applying one of at least two different preset control algorithms for regulating the operating point of the blood pump based on the measured pressure values based on the determined position of the at least one pressure sensor in the patient's circulatory system.

Allowable Subject Matter
Claims 1 and 3-22 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest piece of prior art is US 20080097226 to McConnell et al.; US 20060206029 to Yair; US 6623420 to Reich et al. All three of these references among others disclose an a sensor, controller, inlet, outlet and blood pump. However none of the references alone or in combination show the combination of elements of at least two measuring devices each with a pressure sensor wherein the regulating of the blood pump applies an algorithm associated with the location of the pressure sensor.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792